Citation Nr: 0810529	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for insomnia.

6.  Entitlement to service connection for short-term memory 
loss and loss of concentration.

7.  Entitlement to service connection for chest pain.

8.  Entitlement to service connection for twitching of the 
left side of the face.

9.  Entitlement to service connection for generalized nerve 
pain.

10.  Entitlement to service connection for peri-menopause 
with hot flashes and painful menses.

11.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

13.  Entitlement to service connection for stress, to include 
as due to an undiagnosed illness.

14.  Entitlement to service connection for numbness and 
tingling, to include as due to an undiagnosed illness.

15.  Entitlement to service connection for poor circulation, 
to include as due to an undiagnosed illness.

16.  Entitlement to service connection for joint pain and 
stiffness, to include as due to an undiagnosed illness.  

17.  Entitlement to service connection for the inability to 
hold heavy objects, to include as due to an undiagnosed 
illness.

18.  Entitlement to service connection for discoloration of 
nail beds, to include as due to an undiagnosed illness.

19.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

20.  Entitlement to service connection for nausea, to include 
as due to an undiagnosed illness.

21.   Entitlement to service connection for abdominal pain, 
to include as due to an undiagnosed illness.

22.  Entitlement to service connection for sore muscles, to 
include as due to an undiagnosed illness.

23.  Entitlement to service connection for dizziness, to 
include as due to vaccinations and as due to an undiagnosed 
illness.

24.  Entitlement to service connection for dry mouth, to 
include as due to vaccinations and as due to an undiagnosed 
illness.

25.  Entitlement to service connection for sensitivity to 
loud noises, to include as due to vaccinations and as due to 
an undiagnosed illness.

26.  Entitlement to service connection for sinusitis, to 
include as due to vaccinations and as due to an undiagnosed 
illness.

27.  Entitlement to an increased evaluation for left patellar 
femoral syndrome with thigh atrophy, currently assigned a 10 
percent disability evaluation.

28.  Entitlement to a compensable evaluation for a right 
wrist disorder.  

29.  Entitlement to an earlier effective date prior to May 
24, 2004, for the assignment of a 10 percent disability 
evaluation for right patellar femoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004, November 2004, and March 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
denied the benefits sought on appeal.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.

The Board also observes that the veteran's appeal originally 
included the issues of entitlement to service connection for 
an adjustment disorder, left hip disorder, right thumb 
disorder, and left ankle disorder as well as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a personality disorder.   However, the 
veteran has not submitted a substantive appeal following the 
issuance of the November 2006 statement of the case. See 38 
C.F.R. § 20.202.  Accordingly, those issues no longer remain 
in appellate status and no further consideration is required.

The Board further notes that the veteran's appeal had also 
originally included the issue of entitlement to nonservice-
connected pension.  However, during the pendency of the 
appeal, a rating decision dated in August 2004 granted 
nonservice-connected pension benefits.  Those benefits were 
later terminated in August 2006; however, the veteran 
disagreed with that decision.  A Decision Review Officer 
reviewed the issue in November 2006, and nonservice-connected 
pension benefits were once again granted.  Therefore, the 
issue no longer remains in appellate status, and no further 
consideration is required.  

In addition, the Board observes that veteran submitted a 
letter in December 2006 in which she listed claims for 
helpless children as issues on appeal.  However, a letter was 
sent to the veteran in March 2007 explaining that a rating 
decision dated in March 2005 denied her claim for dependency 
benefits.  In particular, the decision found that her three 
children did not have permanent incapacity for self-support.  
The veteran did not file a notice of disagreement within one 
year of that decision.  38 C.F.R. § 20.302.  As such, that 
matter is not currently before the Board.  It is unclear as 
to whether the veteran's representative may have wished to 
file a new claim.  Therefore, the matter is referred to the 
RO for appropriate action.

The Board also notes that the veteran listed entitlement to 
an increased evaluation for right patellar femoral syndrome 
as an issue on appeal in her December 2006 letter.  It is 
unclear as to whether the veteran intended to file a claim 
for an increased evaluation.  However, that matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, that matter is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for abdominal 
pain, dizziness, and sinusitis and to an increased evaluation 
for left patellar femoral syndrome with thigh atrophy and a 
right wrist disorder will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An August 1994 Board decision denied service connection 
for residuals of an eye injury.

3.  The evidence received since the August 1994 Board 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a bilateral eye disorder.

4.  A July 2002 Board decision most recently denied service 
connection for a right hip disorder.

5.  The evidence received since the July 2002 Board decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a right 
hip disorder.

6.  A December 1990 rating denied service connection for a 
bilateral foot disorder

7.  The evidence received since the December 1990 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral pes planus.

8.  The veteran has not been shown to currently have sleep 
apnea that is causally or etiologically related to her 
military service.

9.  The veteran has not been shown to currently have insomnia 
that is causally or etiologically related to her military 
service.

10.  The veteran has not been shown to currently have short-
term memory loss and loss of concentration that are causally 
or etiologically related to her military service.

11.  The veteran has not been shown to currently have chest 
pain that is causally or etiologically related to her 
military service.

12.  The veteran has not been shown to currently have 
twitching of the left side of the face that is causally or 
etiologically related to her military service.

13.  The veteran has not been shown to currently have 
generalized nerve pain that is causally or etiologically 
related to her military service.

14.  The veteran has not been shown to currently have peri-
menopause with hot flashes and painful menses that is 
causally or etiologically related to her military service.

15.  The veteran has not been shown to have had active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

16.  The veteran has not been shown to currently have chronic 
fatigue syndrome that is causally or etiologically related to 
her military service.

17.  The veteran has not been shown to currently have 
fibromyalgia that is causally or etiologically related to her 
military service.

18.  The veteran has not been shown to currently have stress 
that is causally or etiologically related to her military 
service.

19.  The veteran has not been shown to currently have sore 
muscles that are causally or etiologically related to her 
military service.

20.  The veteran has not been shown to currently have 
numbness and tingling that are causally or etiologically 
related to her military service.

21.  The veteran has not been shown to currently have poor 
circulation that is causally or etiologically related to her 
military service.

22.  The veteran has not been shown to currently have joint 
pain and stiffness that are causally or etiologically related 
to her military service.

23.  The veteran has not been shown to currently have the 
inability to hold heavy objects that is causally or 
etiologically related to her military service.

24.  The veteran has not been shown to currently have the 
discoloration of nailbeds that is causally or etiologically 
related to her military service.

25.  The veteran has not been shown to currently have 
headaches that are causally or etiologically related to her 
military service.

26.  The veteran has not been shown to currently have nausea 
that is causally or etiologically related to her military 
service.

27.  The veteran has not been shown to currently have a dry 
mouth that is causally or etiologically related to her 
military service.

28.  The veteran has not been shown to currently have 
sensitivity to loud noises that is causally or etiologically 
related to her military service.

29.  The record does not reflect that it was factually 
ascertainable prior to May 24, 2004, that the veteran's right 
patellar femoral syndrome was productive of slight recurrent 
subluxation or lateral instability; dislocated semilunar 
cartilage; the symptomatic removal of semilunar cartilage; 
flexion limited to 45 degrees; extension limited to 10 
degrees; or malunion of the tibia and fibula with slight knee 
or ankle disability.  Nor was it factually ascertainable that 
the veteran had weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.


CONCLUSIONS OF LAW

1.  The Board's August 1994 decision, which denied 
entitlement to service connection for residuals of an eye 
injury, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2007).

2.  The evidence received subsequent to the Board's August 
1994 decision is not new and material, and the claim for 
service connection for a bilateral eye disorder is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2007).

3.  The Board's July 2002 decision, which denied entitlement 
to service connection for a right hip disorder, is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2007).

4. The evidence received subsequent to the Board's July 2002 
decision is not new and material, and the claim for service 
connection for a right hip disorder is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2007).

5.  The December 1990 rating decision, which denied 
entitlement to service connection for a bilateral foot 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

6.  The evidence received subsequent to the December 1990 
rating decision is not new and material, and the claim for 
service connection for bilateral pes planus is not reopened. 
38 U.S.C.A.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2007).

7.  Sleep apnea was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

8.  Insomnia was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

9.  Short-term memory loss and loss of concentration were not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

10.  Chest pain was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

11.  Twitching of the left side of the face was not incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

12.  Generalized nerve pain was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

13.  Peri-menopause with hot flashes and painful menses was 
not incurred in active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

14. Chronic fatigue syndrome was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

15.  Fibromyalgia was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

16.  Stress was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

17.  Numbness and tingling were not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

18.  Poor circulation was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

19.  Joint pain and stiffness were not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

20.  The inability to hold heavy objects was not incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

21.  Discoloration of nailbeds was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

22.  Headaches were not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

23.  Nausea was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

24.  Sore muscles were not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

25.  A dry mouth was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

26.  Sensitivity to loud noise was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

27.  The requirements for an effective date prior to May 24, 
2004, for the assignment of a 10 percent disability 
evaluation for right patellar femoral syndrome have not been 
met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the veteran's claim for an earlier effective 
date, the Board notes that such notice is unnecessary in this 
case.  The veteran is challenging the effective date for the 
grant of an increased evaluation in a November 2004 rating 
decision.  If, in response to notice of its decision on a 
claim for which VA has already given the § 5103 notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105 (d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103 does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  
Thus, the Board finds that under the holding in VAOPGCPREC 8-
03, further notice from VA to the veteran is not required 
with regard to her claim for an earlier effective date prior 
to May 24, 2004, for the assignment of a 10 percent 
disability for right patellar femoral syndrome. 

With respect to the veteran's claims for service connection 
as well as whether new and material evidence has been 
submitted, the RO did provide the appellant with notice in 
October 2003, April 2004, July 2004, November 2004, and 
January 2005 prior to the initial decisions on the claim in 
June 2004, November 2004, and March 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claims for service connection 
and to reopen her previously denied clams for service 
connection.  Specifically, the October 2003, April 2004, July 
2004, November 2004, and January 2005 letters indicated that 
in order to establish service connection the evidence must 
show that she had an injury in military service or a disease 
that began in, or was made worse during military service, or 
that there was an event in service that caused injury or 
disease; that she has a current physical or mental 
disability; and, that there is a relationship between her 
current disability and an injury, disease, or event in 
military service.  
The October 2003 letter also explained that the veteran was 
previously denied service connection for a right hip disorder 
and a bilateral foot disorder.  Similarly, the July 2004 
letter indicated that service connection had been previously 
denied for a bilateral eye injury.  Both letters stated that 
new and material evidence was necessary to reopen those 
claims.  The October 2003 letter indicated that new means 
that the evidence has not been previously considered, and the 
July 2004 letter noted that the evidence must be in existence 
and be submitted to VA for the first time in order to be new.  
The October 2003 letter also explained that material means 
evidence that is relevant to the issue of service connection, 
and the July 2004 letter stated that the additional existing 
evidence must pertain to the reason her claims were 
previously denied in order to be considered material.  The 
October 2003 letter further noted that evidence that is 
merely cumulative and tends to reinforce a previously well-
established point is not considered new and that the new and 
material evidence must show that the disorder was incurred in 
or aggravated by her active military service.  The July 2004 
letter also stated that new and material evidence must raise 
a reasonable possibility of substantiating the claim and that 
the evidence cannot simply be repetitive or cumulative of the 
evidence considered in the previous denial.  In addition, the 
July 2004 specifically informed the veteran that the claim 
for service connection for a bilateral eye injury was 
previously denied because the condition was acute and 
resolved and that the evidence must therefore relate to those 
facts.  

Based on the foregoing, the October 2003 and July 2004 
letters essentially notified the veteran to look to the bases 
for the previous denials to determine what evidence would be 
new and material to reopen the claims.  See Kent v. 
Nicholson, 0 Vet. App. 1 (2006) (law requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Additionally, the June 2005 statements of 
the case (SOC) notified the veteran of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claims

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2003, April 2004, 
July 2004, November 2004, and January 2005 letters indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claims, including VA 
requesting all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claims.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
October 2003, April 2004, July 2004, November 2004, and 
January 2005 letters notified the veteran that she must 
provide enough information about her records so that they 
could be requested from the agency or person that has them.  
The October 2003, April 2004, July 2004, November 2004, and 
January 2005 letters also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.  In addition, the 
October 2003, April 2004, July 2004, November 2004, and 
January 2005 letters stated that it was her responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Finally, the April 2004, July 2004, November 2004, and 
January 2005 letters specifically notified the claimant that 
she should submit any evidence or information in her 
possession that pertains to the claims.  Because each of the 
four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed her that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in her condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with her application to reopen 
her claims for service connection for a bilateral eye 
disorder, a right hip disorder, and bilateral pes planus.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2007).

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with her claims for 
service connection.  Under the law, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection because such an examination 
would not provide any more pertinent information than is 
already associated with the claims file.  As will be 
explained below, for each of her service connection claims, 
the veteran has either not been shown to have had a disease, 
injury, or event in service or she does not have a current 
diagnosis.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
current diagnosis or an event, injury, or disease in service 
that could be related, the Board finds that a VA examination 
is unnecessary to decide the claims for service connection.  
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease). 

VA has also assisted the veteran and her representative 
throughout the course of this appeal by providing them with 
SOCs and a SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).


A.  Bilateral Eye Disorder. Right Hip Disorder, and Bilateral 
Pes Planus

The Board observes that the veteran's claims for service 
connection for a bilateral eye disorder, a right hip 
disorder, and bilateral pes planus were previously considered 
and denied in an August 1994 Board decision, a July 2002 
Board decision, and a December 1990 rating decision, 
respectively.  The appellant was provided a copy of the 
August 1994 and July 2002 Board decisions, and the Board's 
decisions in the matters are final.  See 38 U.S.C.A. §§ 7103, 
7104(b); 38 C.F.R. § 20.1100.  Similarly, the appellant was 
notified of the December 1990 rating decision and of her 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In October 2003, the veteran requested that her claims for 
service connection for a right hip disorder and bilateral pes 
planus be reopened.  She also submitted an application in 
July 2004 requesting that her claim for service connection 
for a bilateral eye disorder be reopened.  The June 2004 and 
November 2004 rating decisions now on appeal denied the 
appellant's claims on the basis that new and material 
evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as were the applications to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, an August 1994 Board decision previously 
considered and denied the veteran's claim for service 
connection for a bilateral eye disorder.  In that decision, 
the Board observed that the veteran was seen on several 
occasions while on active duty during the month of August 
1990 after apparently sustaining a chemical burn to her eyes.  
The residual of that event was identified as limited to 
corneal abrasions which healed that month.  There was a 
question as to whether she had conjunctivitis secondary to 
the abrasions, but the diagnosis was not confirmed.  
Moreover, the clinical findings were negative for redness or 
other objective abnormalities, except for light sensitivity.  
The Board further observed that the balance of the service 
medical records and post-service records did not show the 
veteran to have corneal abrasions or conjunctivitis.  There 
was no ocular disability identified as a residual or any 
other injury that may have occurred involving the veteran's 
eyes.  As such, the Board concluded that there was not a 
current disability attributable to an eye injury in service, 
and service connection for residuals of an eye injury was not 
warranted.  

The July 2002 Board decision indicated that the veteran's 
claim for service connection for a right hip disorder had 
been previously denied in 1994 because her symptomatology in 
service was acute and transitory and resolved prior to her 
separation from service.  It was also noted that the evidence 
submitted since the previous denial was cumulative and did 
now show that she had developed a right hip disorder related 
to her military service.  Therefore, the Board concluded that 
new and material evidence had not been submitted to reopen 
her claim for service connection for a right hip disorder. 

In the December 1990 rating decision, the RO noted that the 
veteran's service medical records were negative for any 
complaints, treatment, or diagnosis of a bilateral foot 
disorder.  As such, there was no disease, injury, or event to 
which a current disorder could be related.  Therefore, the RO 
found that service connection for a bilateral foot disorder 
was not warranted.

The evidence associated with the claims file subsequent to 
these aforementioned decisions includes VA medical records, 
VA examination reports, private medical records,  medical 
literature, news articles, records from the Social Security 
Administration (SSA), and lay statements as well as the 
veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claims for service connection for a 
bilateral eye disorder, a right hip disorder, and bilateral 
pes planus.

With respect to the VA medical records, VA examination 
reports, private medical records,  and SSA records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the August 1994 Board decision, July 
2002 Board decision, and December 1990 rating decision.  
However, many of those records are not probative in that they 
do not document any complaints, treatment, or diagnosis of an 
eye disorder, right hip disorder, or bilateral pes planus.  
The Board does acknowledge that some of those records do 
indicate that the veteran sought treatment for such 
disorders.  However, those records are also not probative, as 
they fail to provide a nexus between a current disorder and 
the veteran's military service.  As such, these records do 
not relate to an unestablished fact necessary to substantiate 
the claims, nor do they raise a reasonable possibility of 
substantiating the claims.  Therefore, the Board finds that 
these VA medical records, private medical records, and SSA 
records are not new and material.

With respect to the medical literature, the Board finds that 
it is certainly new in that it was not of record at the time 
of the August 1994 Board decision, the July 2002 Board 
decision, or the December 1990 rating decision.  However, 
this evidence is general in nature and is not shown to 
pertain specifically to the veteran.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional.").  Because this is 
general in nature and not accompanied by a medical statement 
associating its relevancy to the instant case, the Board 
finds that it is of little probative value in this case.  
Thus, the medical literature does not relate to an 
unestablished fact necessary to substantiate the claims, nor 
does it raise a reasonable possibility of substantiating the 
claims.  Therefore, the Board finds that the medical 
literature is not new and material.

Additionally, the news article that was associated with the 
claims file following the previous decisions does not have 
any bearing on the veteran's case.  In this regard, the Board 
notes that the article discusses gulf war syndrome and is not 
specific to the veteran's claims.  Accordingly, it does not 
bear directly and substantially upon the specific matters 
under consideration and cannot be considered material to the 
veteran's claims.
 
The Board also finds that the lay statements as well as the 
veteran's own assertions are not new and material.  Although 
these statements were not previously associated with the 
claims file, they are cumulative and redundant, in that they 
reiterate the assertions already made by the veteran.  As 
such, the lay statements are duplicative of the evidence 
already of record.  Further, while a layperson is, just as 
the veteran, competent to relate a personal observation, 
neither the veteran nor the people submitting lay statements 
can provide probative evidence establishing a relationship 
between a current disorder and the veteran's military 
service.  In this regard, the Board notes that generally, 
only medical professionals are competent to render an opinion 
on matters of medical etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, the United 
States Court of Appeals for Veterans Claims (Court) has noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  See Moray 
v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
concludes that the lay statements and the veteran's 
assertions are not new and material evidence. 

Significantly, the evidence missing at the time of the August 
1994 Board decision, July 2002 Board decision, and December 
1990 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that she currently 
has a bilateral eye disorder, a right hip disorder, or 
bilateral pes planus that is causally or etiologically 
related to her military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claims for service 
connection for a bilateral eye disorder, a right hip 
disorder, and bilateral pes planus.


B.  Sleep Apnea, Insomnia, Short-Term Memory Loss and Loss of 
Concentration, Chest Pain, Twitching Left Side of Face, 
Generalized Nerve Pain, and Peri-Menopause with Hot Flashes 
and Painful Menses

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for sleep 
apnea, insomnia, short-term memory loss and loss of 
concentration, chest pain, twitching left side the face, 
generalized nerve pain, and peri-menopause with hot flashes 
and painful menses.  The veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of 
such disorders.  Moreover, the medical evidence of record 
does not show that the veteran sought any treatment 
immediately following her separation from service or for many 
years thereafter.  Therefore, the Board finds that sleep 
apnea, insomnia, short-term memory loss and loss of 
concentration, chest pain, twitching left side the face, 
generalized nerve pain, and peri-menopause with hot flashes 
and painful menses did not manifest during service or for 
many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of sleep 
apnea, insomnia, short-term memory loss and loss of 
concentration, chest pain, twitching left side the face, 
generalized nerve pain, and peri-menopause with hot flashes 
and painful menses, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any sleep apnea, insomnia, short-term memory loss and loss of 
concentration, chest pain, twitching left side the face, 
generalized nerve pain, or peri-menopause with hot flashes 
and painful menses is itself evidence which tends to show 
that such disorders did not have an onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that sleep apnea, 
insomnia, short-term memory loss and loss of concentration, 
chest pain, twitching left side the face, generalized nerve 
pain, and peri-menopause with hot flashes and painful menses 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnoses to the veteran's active service.  As discussed 
above, the veteran did have not any complaints, treatment, or 
diagnosis in service or for many years thereafter.  As such, 
there was no event, disease, or injury in service to which a 
current disorder could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for sleep apnea, 
insomnia, short-term memory loss and loss of concentration, 
chest pain, twitching left side the face, generalized nerve 
pain, and peri-menopause with hot flashes and painful menses.  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for sleep apnea, insomnia, short-term memory loss 
and loss of concentration, chest pain, twitching left side 
the face, generalized nerve pain, and peri-menopause with hot 
flashes and painful menses is not warranted.


C.  Chronic Fatigue Syndrome 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for chronic 
fatigue syndrome.  At the outset, the Board does acknowledge 
the veteran's contention that she has a chronic fatigue 
syndrome that is due to an undiagnosed illness.  However, 
Board notes that the veteran has not been shown to have had 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  In fact, the veteran's DD214 
indicates that she did not have any foreign or sea service.  
As such, the laws and regulations for presumptive service 
connection for undiagnosed illnesses do not apply in this 
case.  
In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
chronic fatigue syndrome.  Moreover, the medical evidence of 
record shows that the veteran did not seek treatment for 
chronic fatigue syndrome immediately following her separation 
from service.  Indeed, the veteran did not have any 
complaints of such a disorder until she filed her claim in 
August 2004.  The Board finds this gap in time significant, 
and, as discussed above, it weighs against the existence of a 
link between the veteran's bronchitis and her time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that chronic 
fatigue syndrome did not manifest during service.  

In addition to the lack of evidence establishing that chronic 
fatigue syndrome manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have chronic fatigue syndrome that is related to 
her military service.  In fact, the medical evidence of 
record does not show that the veteran has complained of, been 
treated for, or diagnosed with such a disorder following her 
separation from service.  Thus, the medical evidence of 
record does not establish that the veteran has a current 
diagnosis of chronic fatigue syndrome.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for chronic 
fatigue syndrome.


D.  Fibromyalgia

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
fibromyalgia.  As discussed above, the veteran in this case 
is not entitled to presumptive service connection for an 
undiagnosed illness because she did not have the requisite 
service pursuant to 38 C.F.R. § 3.317.  

In addition, her service medical records are negative for any 
complaints, treatment, or diagnosis of fibromyalgia, and the 
medical evidence of record does not show that she sought 
treatment for such a disorder immediately following her 
separation from service or for many years thereafter.  The 
Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current diagnosis of fibromyalgia and her time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that 
fibromyalgia did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that fibromyalgia 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis to the veteran's military service.  As discussed 
above, the veteran did have not any complaints, treatment, or 
diagnosis of fibromyalgia in service or for many years 
thereafter.  As such, there was no event, disease, or injury 
in service to which a current disorder could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

The Board does acknowledge the literature submitted by the 
veteran regarding fibromyalgia.  However, this evidence is 
general in nature, and no examiner has specifically related 
the information contained therein to the veteran.  See Sacks 
v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board finds that it is of little probative value in this 
case.  Therefore, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for fibromyalgia.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for fibromyalgia is not warranted.


E.  Stress, Numbness and Tingling, Poor Circulation, Joint 
Pain and Stiffness, Inability to Hold Heavy Objects, 
Discoloration of Nailbeds, Headaches, and Nausea

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for stress, 
numbness and tingling, poor circulation, joint pain and 
stiffness, inability to hold  heavy objects, discoloration of 
nailbeds, headaches, and nausea.  The veteran has claimed 
that these disorders are due to an undiagnosed illness.  
However, as discussed above, the veteran is not entitled to 
presumptive service connection for an undiagnosed illness 
because she did not have the qualifying service pursuant to 
38 C.F.R. § 3.317.  

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
stress, numbness and tingling, poor circulation, joint pain 
and stiffness, inability to hold heavy objects, discoloration 
of nailbeds, headaches, and nausea.  Moreover, the medical 
evidence of record does not show that she sought treatment 
for such symptomatology immediately following her separation 
from service or for many years thereafter.  The Board finds 
this gap in time significant, and, as noted above, it weighs 
against the existence of a link between a current diagnosis 
and her time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Therefore, the 
Board finds that stress, sore muscles, numbness and tingling, 
poor circulation, joint pain and stiffness, inability to hold 
heavy objects, discoloration of nailbeds, headaches, and 
nausea did not manifest in service or for many years 
thereafter.
In addition to the lack of evidence showing that stress, 
numbness and tingling, poor circulation, joint pain and 
stiffness, inability to hold heavy objects, discoloration of 
nail beds, headaches, and nausea manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnoses to the veteran's 
active service.  As discussed above, the veteran did have not 
any complaints, treatment, or diagnosis in service or for 
many years thereafter.  As such, there was no event, disease, 
or injury in service to which a current disorder could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Moreover, to the extent that the veteran does have any joint 
pain, the Board notes that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  As such, the veteran has 
not been shown to have a diagnosis for joint pain and 
stiffness.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

Therefore, based on the foregoing, the Board finds that the 
veteran is not entitled to service connection for stress, 
numbness and tingling, poor circulation, joint pain and 
stiffness, inability to hold heavy objects, discoloration of 
nail beds, headaches, and nausea.




F.  Sore Muscles

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for sore 
muscles.  The Board does observe that the veteran's service 
medical records show that the veteran was assessed as having 
a muscle strain in October 1989.  However, the remainder of 
her service medical records are negative for any complaints, 
treatments, or diagnosis pertaining to her muscles, and she 
did not seek treatment immediately following her separation 
from service.  Thus, any symptomatology the veteran may have 
experienced in service appears to have been acute and 
transitory and to have resolved without residuals prior to 
her separation.  Therefore, the Board finds that sore muscles 
did not manifest in service.

Moreover, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with a 
muscle disorder following her period of service.  In fact, to 
the extent that the veteran does have muscle pain, the Board 
notes that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for sore 
muscles.


G.  Dry Mouth and Sensitivity to Loud Noises

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for dry mouth 
and sensitivity to loud noises.  The veteran has claimed that 
these disorders are due to an undiagnosed illness.  However, 
as discussed above, the veteran is not entitled to 
presumptive service connection for an undiagnosed illness 
because she did not have the requisite service pursuant to 
38 C.F.R. § 3.317.  

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of dry 
mouth and sensitivity to loud noises, and the medical 
evidence of record does not show that she sought treatment 
for such disorders immediately following her separation from 
service or for many years thereafter.  The Board finds this 
gap in time significant, and, as noted above, it weighs 
against the existence of a link between a current diagnosis 
of fibromyalgia and her time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that dry mouth and sensitivity to 
loud noises did not manifest in service or for many years 
thereafter.

In addition to the lack of evidence showing that dry mouth 
and sensitivity to loud noises manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis to the veteran's 
military service.  As discussed above, the veteran did have 
not any complaints, treatment, or diagnosis of such disorders 
in service or for many years thereafter.  As such, there was 
no event, disease, or injury in service to which a current 
disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  

The Board does acknowledge the veteran's contention that she 
has dry mouth and sensitivity to loud noises that are related 
to anthrax, plague, and malaria vaccinations that she 
received during her period of service.  The veteran's service 
medical records do show that the veteran had numerous 
vaccinations, including the plague I, II, and III 
vaccinations.  However, there is no medical evidence showing 
that she currently has dry mouth and sensitivity to loud 
noises that could be related to service.  In this regard, the 
Board notes that the veteran has never sought treatment or 
been diagnosed with either disorder.  Thus, the medical 
evidence of record does not establish that the veteran has a 
current diagnosis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for dry mouth 
and sensitivity to loud noises.


II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).
For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that May 24, 
2004, is the correct date for the assignment of a 10 percent 
disability evaluation for the veteran's service-connected 
right patellar femoral syndrome.  While the appellant has 
alleged that she is entitled to an earlier effective date 
prior to May 24, 2004, for the assignment of a 10 percent 
disability evaluation for her service-connected right knee 
disorder, there is no basis under the governing legal 
criteria to establish that an earlier effective date is 
warranted. 

A rating decision dated in December 1990 granted service 
connection for right patellar femoral syndrome and assigned a 
noncompensable evaluation effective from September 14, 1990.  
The veteran was notified of that decision and of her 
appellate rights, but she did not file a notice of 
disagreement with the disability evaluation assigned for her 
right patellar femoral syndrome.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Following the issuance of the December 1990 rating decision, 
the veteran first presented her claim for an increased 
evaluation for her right patellar femoral syndrome in a VA 
Form 21-526 received on July 22, 2004.  The November 2004 
rating decision currently on appeal granted a 10 percent 
disability evaluation effective from May 24, 2004, which was 
the date of a VA examination showing that the veteran met the 
criteria for an increased evaluation.   

The record does not contain any statement dated earlier than 
May 24, 2004, indicating an intent to file a claim.  In fact, 
the veteran did not submit anything to VA between the 
issuance of December 1990 rating decision and the July 22, 
2004, that pertained to or referred to her right knee.   As 
such, the veteran did not demonstrate an intent to raise an 
informal claim for an increased evaluation prior to July 22, 
2004.   

Nevertheless, the Board notes that VA medical records dated 
in June 1991 document an examination of the veteran's right 
knee and that VA medical records dated in October 1993 
include radiology results for her right knee.  VA regulations 
provide that the date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of claim when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or where a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  However, the medical 
evidence of record does not establish that the veteran would 
have been entitled to a compensable evaluation for her right 
patellar femoral syndrome prior to May 24, 2004.  In this 
regard, the VA medical records dated in June 1991 and October 
1993 did not show the veteran to have slight recurrent 
subluxation or lateral instability; dislocated semilunar 
cartilage; the symptomatic removal of semilunar cartilage; 
flexion limited to 45 degrees; extension limited to 10 
degrees; or malunion of the tibia and fibula with slight knee 
or ankle disability.  Nor did those records indicate that the 
veteran had weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the x-rays obtained in October 1993 did 
not reveal any evidence of a fracture, dislocation, effusion, 
or loose body.  As such, such, the Board finds that it was 
not factually ascertainable that the veteran satisfied the 
necessary criteria for an evaluation in excess of 10 percent 
for her right patellar femoral syndrome.  

Based on the foregoing, the Board finds that veteran would 
not have been entitled to an increased evaluation for her 
right patellar femoral syndrome until the time of her VA 
examination on May 24, 2004.  The effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
earlier effective date prior to May 24, 2004, for the 
assignment of a 10 percent disability evaluation for right 
patellar femoral syndrome.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a bilateral eye disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right hip disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral pes planus is denied.
Service connection for sleep apnea is denied.

Service connection for insomnia is denied.

Service connection for short-term memory loss and loss of 
concentration is denied.

Service connection for chest pain is denied.

Service connection for twitching of the left side of the face 
is denied.  

Service connection for generalized nerve pain is denied.

Service connection for peri-menopause with hot flashes and 
painful menses is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is denied.

Service connection for stress is denied.

Service connection for numbness and tingling is denied.

Service connection for poor circulation is denied. 

Service connection for joint pain and stiffness is denied.

Service connection for the inability to hold heavy objects is 
denied.

Service connection for discoloration of nail beds is denied.

Service connection for headaches is denied.

Service connection for nausea is denied.
Service connection for sore muscles is denied.

Service connection for dry mouth is denied.

Service connection for sensitivity to loud noises is denied.

An earlier effective date prior to May 24, 2004, for the 
assignment of a 10 percent disability evaluation for right 
patellar femoral syndrome is denied.


REMAND

Reason for Remand:  To provide the veteran with proper notice 
and to afford her VA examinations.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

During the pendency of the appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  However, in 
this case, the Board notes that the veteran has not been 
adequately provided such notice, and thus, the case must be 
remanded for proper notice pursuant to Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).

The Board also notes that veteran has not been afforded a VA 
examination in connection with her claim for service 
connection for abdominal pain.  The veteran's service medical 
records indicate that she sought treatment in July 1989 for 
lower abdominal pain and pelvic pain.  She also complained of 
abdominal cramps in June 1990, but she left without being 
seen by a physician.  In addition, VA medical records dated 
from January 2005 to February 2007 document the veteran's 
numerous complaints of abdominal pain as well as her 
diagnosis of gallstones and gallbladder disease.  Gastritis 
and irritable bowel syndrome also had to be ruled out.  
Nevertheless, the evidence of record does not include a 
medical opinion addressing whether it is at least as likely 
as not the veteran currently has an abdominal disorder that 
is causally or etiologically related to her military service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary to determine the nature and etiology of 
any abdominal pain that may be present.  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with her claims for 
service connection for dizziness and sinusitis.  The veteran 
has contended that she currently has dizziness and sinusitis 
that are due to anthrax, plague, and malaria vaccinations in 
service.  Her service medical records do indicate that she 
had plague I, II, and III vaccinations.  Additionally, her 
post-service medical records document occasional complaints 
of dizziness, and VA medical records dated in July 2006 
indicate that she was diagnosed with sinusitis.  However, the 
evidence of record does not include a medical opinion 
addressing whether it is at least as likely as not the 
veteran currently has dizziness that is causally or 
etiologically related to her military service.  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary to determine the nature and etiology of any 
dizziness and sinusitis that may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should send the veteran a 
notice letter in connection with her 
claims for an increased evaluation for 
left patellar femoral syndrome with 
thigh atrophy and a right wrist 
disorder.  The letter should (1) inform 
her of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform her about the information and 
evidence that VA will seek to provide; 
(3) inform her about the information and 
evidence she is expected to provide; and 
(4) ask her to provide any evidence in 
her possession that pertains to the 
claims.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
If the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the RO should provide at least 
general notice of that requirement to 
the claimant.  Additionally, the 
claimant must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any abdominal disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to identify 
all current abdominal disorders.  (Pain 
alone, without a diagnosed related 
medical condition, does not constitute a 
disability for which service connection 
may be granted.)

For each disorder identified, the 
examiner should indicate whether it is 
at least as likely as not that the 
current disorder is causally or 
etiologically related to the veteran's 
symptomatology in service or is 
otherwise causally or etiologically 
related to service.   

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran should be afforded a 
VA examination to determine the nature 
and etiology of any dizziness ad 
sinusitis that may be present.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records.  The examiner 
should indicate whether it is at least 
as likely as not that the veteran 
currently has dizziness and/or 
sinusitis that is causally or 
etiologically related to the veteran's 
vaccinations in service or is 
otherwise causally or etiologically 
related to her military service.   

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  After completing these actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.  Further development may 
include affording the veteran another 
VA examination, if she submits 
additional information and evidence 
that shows her disabilities may have 
increased in severity since her last 
VA examination.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until she is 
notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


